Two River Community Bank Supplemental Executive Retirement Agreement Second Amendment Exhibit 10.17 SECOND AMENDMENT TO THE TWO RIVER COMMUNITY BANK SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT DATED JANUARY 1, 2005 FOR ALAN B. TURNER THIS SECOND AMENDMENT is entered into this 1st day of March, 2010, by and between TWO RIVER COMMUNITY BANK, a state-chartered commercial bank located in Middletown, New Jersey (the “Bank”), and ALAN B. TURNER (the “Executive”). WHEREAS, the Bank and the Executive executed the Supplemental Executive Retirement Agreement on January 1, 2005 (the “Agreement”); WHEREAS, the Bank and the Executive amended the Agreement on October 31, 2008; WHEREAS, Section 8.1 of the Agreement provides that the Agreement may be amended upon mutual consent of the parties thereto; and WHEREAS, the parties desire to increase the value of the benefits payable to the Executive under the Agreement; NOW, THEREFORE, it is agreed by and between the Bank and the Executive as follows: Section 2.1.1 of the Agreement shall be amended and replaced as follows: Amount of Benefit.The annual benefit under this Section 2.1 is Seventy-One Thousand Dollars ($71,000). IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the date indicated above. EXECUTIVE: BANK: TWO RIVER COMMUNITY BANK By ALAN B. TURNER Title Schedule A Attached to 2nd Amendment Dated March 1, 2010 Plan Year Reporting Schedule A Alan B. Turner Birth Date: 8/29/1963 Early Termination Disability Change in Control Pre-retire. Normal Retirement: 8/29/2028, Age 65 Death Annual Benefit2 Annual Benefit2 Annual Benefit2 Benefit Amount Payable at Amount Payable at Amount Payable at Lump Sum Separation from Service Normal Retirement Age Separation from Service Benefit Based On Based On Based On Based On Values Age Accrual Accrual Benefit Accrual Mar 20101 46 Dec 2010 47 Dec 2011 48 Dec 2012 49 Dec 2013 50 Dec 2014 51 Dec 2015 52 Dec 2016 53 Dec 2017 54 Dec 2018 55 Dec 2019 56 Dec 2020 57 Dec 2021 58 Dec 2022 59 Dec 2023 60 Dec 2024 61 Dec 2025 62 Dec 2026 63 Dec 2027 64 Aug 2028 65 1 The first line reflects just the initial values as of March 1, 2010. 2 The annual benefit amount will be distributed in 12 equal monthly payments for a total of 180 monthly payments. * IF THERE IS A CONFLICT IN ANY TERMS OR PROVISIONS BETWEEN THIS SCHEDULE A AND THE AGREEMENT, THE TERMS AND PROVISIONS OF THE AGREEMENT SHALL PREVAIL. IF A TRIGGERING EVENT OCCURS, REFER TO THE AGREEMENT TO DETERMINE THE ACTUAL BENEFIT AMOUNT BASED ON THE DATE OF THE EVENT.
